           Case 1:19-cv-02396-ELH Document 12 Filed 09/10/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Baltimore Division)

MITSUKO MAEDA                                *

               Petitioner,                   *

v.                                           *       Civil No.: 1:19-cv-02396-ELH

TOMMY KWOKWING WONG                          *

               Respondent.                   *

*      *       *      *       *       *      *    *          *      *       *       *      *
                                             ORDER

The Convention on the Civil Aspects of International Child Abduction, done at The Hague
on October 25, 1980; International Child Abduction Remedies Act, 22 U.S.C. § 9001 et seq.

       On September 5, 2019, the Court held a Show Cause Hearing pursuant to the 1980

Convention on the Civil Aspects of International Child Abduction (the “Hague Convention”), the

International Child Abduction Remedies Act (“ICARA”), and the Federal Rules of Civil

Procedure. The parties are the parents of two minor children, T.M., born in 2009, and H.M., born

in 2011 (the “children”). This matter is before the Court on a Petition for Return of Children to

Japan filed by the Petitioner, Mitsuko Maeda (the “Mother”) (ECF #1). The Mother alleges that

the Respondent, Tommy Kwokwing Wong (the “Father”) wrongfully retained the children in the

United States from Japan. The Court has scheduled an evidentiary hearing beginning on

November 12, 2019. The Court’s inquiry in Hague Convention cases is limited to the merits of

the claim for wrongful retention and, if asserted, whether or not any of the narrow discretionary

exceptions to return apply. It is not the mandate of this Court to determine custody.

       In consideration of the issues before the Court, the Court finds it appropriate to appoint a

Guardian ad Litem (“GAL”) pursuant to Federal Rule of Civil Procedure 17(c). The parties’



                                                 1
               Case 1:19-cv-02396-ELH Document 12 Filed 09/10/19 Page 2 of 4



counsel have confirmed that Melissa Kucinski, Esquire has agreed to the appointment as GAL

for the children. It is therefore this _____ day of ________________________, 2019, hereby:

          1.       ORDERED that Melissa Kucinski, Esquire, MK Family Law, 1717 K Street,

NW, Suite 900, Washington, D.C. 20006, (202) 713-5165, melissa@mkfamilylawfirm.com, is

hereby appointed as the Guardian ad Litem for the minor children, T.M., born in 2009, and H.M.,

born in 2011; and it is further

          2.       ORDERED that the GAL shall be compensated at the rate of $250.00 per hour.

The parties shall equally divide the costs for the GAL and any expenses incurred by her, subject to

the fee shifting statute under ICARA and further order of this Court; and it is further

          3.       ORDERED that the GAL shall conduct an independent and impartial investigation

into the facts relevant to the Petition for Return of Children to Japan and any exceptions raised by

the Father; and it is further

          4.       ORDERED that the GAL shall participate in mediation between the parties; and it

is further

          5.       ORDERED, that the parties, counsel for the parties, and all persons who are

custodians of records pertinent to the appointment of counsel for the children, and all persons

who otherwise have privileged or confidential information pertaining to the children shall fully

cooperate with the GAL in the performance of the duties instructed by this Court; and it is

further

          6.       ORDERED, that GAL shall have reasonable access to the children, and to all

otherwise privileged or confidential information, including, but not limited to, any protected

health or medical information, without the necessity of any further Order of Court, or without the

necessity of a subpoena, but upon written request by the GAL together with a copy of this



                                                  2
               Case 1:19-cv-02396-ELH Document 12 Filed 09/10/19 Page 3 of 4



Order. The GAL’s access to privileged and confidential information shall be without the

necessity of a signed release, including medical, dental, psychiatric/psychological, social service,

drug and alcohol treatment, law enforcement, and educational records and information; and it is

further

          7.       ORDERED that the GAL shall have access to the children and, as appropriate in

this case, to all significant persons and relevant environments, including but not limited to, the

parties’ homes and the children’s school; and it is further

          8.       ORDERED that the parties shall cooperate fully with the GAL, which

cooperation shall include but not be limited to completing and signing release forms authorizing

the GAL to obtain health care, education, and other information related to the children; providing

the GAL with requested information; answering the GAL’s questions fully and truthfully; and

making the children available to the GAL upon the receipt of reasonable notice; and it is further

          9.       ORDERED that this appointment shall terminate thirty (30) days after

completion of the case ending in a judgment, adjudication, decree, or final order from which no

appeal has been taken, and the time allowed for an appeal has expired; and it is further

          10.      ORDERED that all parties shall serve the GAL with any papers filed in this case.

                              Dated this ______ day of _______________, 2019.



                                                ________________________________
                                                Ellen L. Hollander, District Judge
                                                United States District Court
                                                  for the District of Maryland




                                                   3
         Case 1:19-cv-02396-ELH Document 12 Filed 09/10/19 Page 4 of 4




APPROVED AS TO FORM AND CONTENT:


/s/ Leah M. Hauser                           /s/ John J. Condliffe
Stephen J. Cullen                            John J. Condliffe
Kelly A. Powers                              Levin & Gann, P.A.
Leah M. Hauser                               502 Washington Avenue, 8th Floor
Miles & Stockbridge P.C.                     Towson, MD 21204
100 Light Street                             (410) 321-0600
Baltimore, Maryland 21202                    jcondliffe@levingann.com
(410) 385-3629
(410) 385-3709 (fax)                         Attorneys for Respondent
scullen@milesstockbridge.com
kpowers@milesstockbridge.com
lhauser@milesstockbridge.com

Attorneys for Petitioner


/s/ Melissa Kucinski
Melissa Kucinski
MK Family Law
1717 K Street, NW, Suite 900
Washington, D.C. 20006
(202) 713-5165
melissa@mkfamilylawfirm.com

Guardian ad Litem




                                       4
